Citation Nr: 0812357	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  90-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In September 2003, June 2005 and in December 2005, the Board 
remanded the above issue for additional development.  Such 
has been completed and this case is returned to the Board for 
further consideration

In January 2007 the veteran appears to have raised a claim 
for service-connection for skin cancer.  This matter is 
referred to the RO for further appropriate action.


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has CFS that is related to service or is a result of, or 
proximately due to, his service-connected PTSD.


CONCLUSION OF LAW

CFS is not due to service-connected PTSD, nor was it incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in February 2003. Prior to adjudicating this claim 
in a rating decision dated in June 2003, the RO sent a letter 
in March 2003 addressing the service connection claim for 
CFS.  Additional letters were sent in November 2004, November 
2005, October 2005 and September 2006.  These letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  The duty to assist letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of November 2004 and 
November 2005 which included examination of the veteran and 
review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in the September 2006 letter.  

II. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including neurological 
disorders when they are manifested to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran was granted service connection for PTSD via a 
Board decision in March 2001.  He contends that he should be 
granted service connection for CFS as secondary to his 
service-connected PTSD.

Service medical records are silent for any complaints or 
findings suggestive of CFS.  Nor were any psychiatric 
problems shown in service.  His induction examination was 
entirely normal and his report of medical history revealed 
his entries to all as "no" for all medical conditions 
listed.  A November 1970 dental service survey revealed him 
to deny a history of fainting spells, anemic or any other 
medical problems.  An April 1971 separation examination 
likewise revealed normal findings on examination of all 
musculoskeletal, neurological and systemic examination.  

VA records from the mid 1970's to 1980 likewise do not 
reflect clear evidence of CFS.  In August 1975 he was noted 
to have cerebral ischemia with a fainting feeling.  In 
December 1979 he had feelings of lightheadedness that were 
associated with congestion, headaches and symptoms of 
sinusitis.  In January 1980, the was noted to have complaints 
of a racing heart, along with feeling like he was going to 
pass out, although no heart abnormalities were clear on 
cardiac examination.  Also in July 1980 he had numerous 
somatic complaints including dizziness, along with frequent 
headaches, nervousness, shortness of breath, and sinus 
trouble, with no pathology noted on a previous visit in 1979.  
Findings revealed him to be neurologically intact in cranial 
nerves II-XII and deep tendon reflexes to be intact.  No 
specific complaints of fatigue are reported in these records.

VA records from 1988 through 1989 primarily reflect 
psychiatric complaints such as symptoms of depression and 
anxiety.  These records repeatedly note the veteran to have 
problems sleeping.  There were no specific findings 
suggestive of CFS in these records.

An August 1989 VA neuropsychiatry examination which diagnosed 
the veteran with dysthymic disorder with anxiety features, 
recurrent and moderate did not include any findings or 
complaints of fatigue or weakness.  Among the somatic 
complaints reported in this examination included headaches, 
racing heart, chest pain, dizzy spells, numbness and tingling 
of both hands and arms, cold sweats and choking sensations.  

In December 1991, the veteran was examined for complaints of 
nervous stress and was noted to sleep only 4-5 hours a night.  
He also had episodes once per week of shortness of breath, 
chest pain, and lightheadedness.  He reported a work history 
that did not reflect that he left any prior jobs due to CFS 
symptoms.  He last worked in 1989 and quit over a benefit 
dispute.  His jobs included working at a bag factory and 
driving for an industrial cleaning company.  He presently 
gardened and kept cattle on a small farm.  He slept an 
average of 3 hours per night.  His primary pleasures were 
from farming and woodworking.  The diagnosis at this time was 
dysthymic disorder chronic with somatization and PTSD was not 
found at that time.

Likewise records from 1995 to 1996 reflecting continued 
psychiatric symptoms of depression, anxiety and nervousness 
continue to report sleeping difficulties.  In February 2005, 
the veteran complained of feeling depressed with poor sleep 
and easily awakening and his diagnoses included dysthymia and 
PTSD by history.  He also is noted to have reported dizziness 
in September 1996, which he claimed happened since he was hit 
in his head, and in October 1996 the dizziness was said to be 
a side affect of Serzone, an antidepressant he was taking.  
In November 1996 he was diagnosed with PTSD following a 
comprehensive examination at the VA PTSD clinic.  The 
examination discussed physiological symptoms of PTSD 
including symptoms reactive to reminders of Vietnam including 
increased heart rate, headaches, shortness of breath, 
paresthesia in both hands, sweating and knotted stomach.  He 
also had panic attacks with these same symptoms as well as 
dizziness and faintness.  Other symptoms said to be related 
to PTSD included a depressed mood, and he also displayed low 
energy, fatigue, anhedonia, decreased libido, and psychomotor 
retardation in addition to feeling hopeless, worthless with 
suicidal ideations. 

Records from 1997 through 1998 reflect continued complaints 
of problems sleeping associated with his PTSD symptoms.  In 
February 1997, the veteran reported some dizziness said to be 
a side effect of Nefazodone but otherwise no side effects.  
In April 1997, along with complaints of trouble sleeping he 
was noted to plan to sell his 20 acre property and move to a 
smaller place because it was too much to care for.  By June 
1998 he stopped taking Nefazodone because of a syncopal 
episode last winter with chest pain.  Again he reported 
trying to sell his property as it was too much to care for.  
No specific findings or diagnosis of CFS was given in these 
records.  

VA records from 2000 include a June 2000 yearly review and 
screening with a review of systems positive for fatigue and 
malaise.  There was no recent chest or abdominal pain.  
Neurologically his deep tendon reflexes were 2+ and 
symmetrical and no focal deficits were noted.  He was noted 
to have a history of PTSD and questionable heart arrythmia 
and was assessed with PTSD on vallum, depression and history 
of questionable arrythmia.  He was treated in October for 
heart complaints, with no findings pertaining to CFS.  
Likewise private hospital records from 2001 and 2002 reflect 
that he was hospitalized for chest pain with shortness of 
breath and dizziness and lightheadedness.  Heart 
catheterization revealed a 20 percent blockages.  In June 
2002, he was seen for unstable angina.  None of the private 
records suggest the presence of a CFS.  Similarly, VA 
progress notes from July 2002 to February 2003 address 
ongoing heart complaints and PTSD, as well as treatment for 
other medical problems, with no findings of fatigue or other 
symptoms specifically attributed to CFS.  

An October 2002 VA examination for heart complaints did not 
mention any complaints of fatigue, weakness or neurological 
defects in either the examination or medical history, but 
instead addressed heart complaints of chronic stable angina 
with occasional unstable chest pain whenever he gets 
stressed, and diagnosed the following:  History of PTSD, 
hypertension, hyperlipidemia, gastroesophageal reflux 
disease, history of stable angina and asymptomatic 
bradycardia without any evidence of severe coronary artery 
disease or myocardial infarction.  There was no diagnosis or 
opinion regarding the possible existence of chronic fatigue 
syndrome. 

VA records from 2003 through 2004 continue to lack clear 
evidence of a specific CFS disability.  A September 2003 
electromyelography/nerve conduction study (EMG/NCS) of the 
lower extremities revealed normal peroneal and tibial nerve 
conduction velocities on both sides and needle screening EMG 
of both lower extremities showed no abnormalities.  In August 
2004 he was seen for complaints of the left leg going numb in 
certain positions, with a history of thoracic but not low 
back pain.  Neurological examination showed no specific 
abnormalities and the assessment was probable sciatic nerve 
compression due to a wallet in his back pocket causing 
periodic leg numbness.

A November 2004 VA neurological disorders examination 
included claims file review.  He was noted to be 55 years old 
and complaining of fatigue for the past 10-15 years which has 
been worsening for the past couple of years.  He has been 
feeling tired all the time.  He wakes up in the morning not 
energetic, tired and the more physical activity he does, the 
more fatigued he gets.  He feels dizzy.  He has complaints of 
myalgia, arthralgia and generalized weakness all over his 
body.  He complained of numbness in his fingers and toes.  He 
also had chronic complaints of depression.  He was in the 
service from 1969 to 1971 and was worked up with an EMG in 
September 2004 which was an unremarkable study in both lower 
extremities and did not reveal peripheral neuropathy or 
myelopathy.  His CPK was within normal limits in February 
2001.  He also had multiple complaints including 
constipation, headaches, blurred vision, chest pain and 
shortness of breath.  He denied smoking or drinking alcohol.  

Physical examination revealed him to be awake, alert, with 
fluent speech.  There was no aphasia or dysarthria.  No 
neurological abnormalities were documented on examination of 
the eyes and face.  On motor examination he had no 
significant focal weakness and motor strength was 5/5 
throughout the upper and lower extremities.  His deep tendon 
reflexes were 2+ throughout the biceps, triceps, 
brachioradialis and knee jerks, with trace ankle jerk.  There 
was no Hoffman's sign.  Sensory examination was intact to 
pinprick, temperature and vibration.  His coordination 
revealed intact finger to nose and his gait was normal with 
no ataxia.  

The impression was that the veteran had been complaining of 
fatigue chronically for the past 10-15 years.  The diagnosis 
of chronic fatigue syndrome was a diagnosis of exclusion.  On 
examination the examiner did not find any significant muscle 
weakness.  His CPK and EMG have been unremarkable in the 
past.  Therefore there was no evidence to suggest myopathy or 
peripheral neuropathy.  The examiner noted the veteran had 
depression which may have been a contributing factor.  The 
examiner would recommend further workup including repeat CPK.  
The examiner would also obtain antiacetylchlorine receptor 
antibody (AchR) and antilamberteaton antibody.  EB virus 
would be obtained later.  

VA medical records from 2005 mostly address continued PTSD 
and other medical symptoms unrelated to CFS.   

A November 2005 VA examination was an addendum to a November 
2004 VA rating examination, was conducted by the same 
examiner and included a claims file review.  The medical 
history was initially dictated on the previous examination, 
in the past year since this examiner had seen the veteran.  
He still reported his main complaint was depression.  Every 
day he did not feel like doing anything.  He felt fatigued 
all the time and had been on medication for his depression 
including Prozac and Diazepam which did not help his 
symptoms.  He was able to lift things, but could not lift 
objects that are too heavy because of possible chest pain.  
He was taking nitroglycerin.  He was able to go up stairs but 
not too many because of chest pain and fatigue.  He stated 
that he had arthralgia involving his knees and back.  
Otherwise there were no neurological symptoms.  On this day's 
focused neurological examination, the examiner did not 
appreciate significant weakness in his upper or lower 
extremities bilaterally.  The veteran was able to stand from 
a squatting position without any difficulties.  He was able 
to walk on his toes and able to walk on his heels.  His gait 
was normal.  
 
The veteran also gave the examiner a list of his complaints 
that included insomnia, nightmares, social withdrawal brought 
on by combat related nightmares and thoughts of his war 
experiences, as well as chronic fatigue.  Most of the intense 
symptoms occurred during wintertime.  There were also 
complaints of constipation, headache, stomachache, sore 
muscles, sore joints, tiredness, dizziness, poor memory, poor 
concentration, blurred vision, fatigue with loss of three-
fourths of prior energy level and drowsiness, dry mouth and 
sore throat.  He also complained of flu-like symptoms 
including nausea, bradycardia, nervousness, shortness of 
breath and being unrefreshed by sleep.  

The examiner's impression was that once again the veteran's 
main complaints seemed to be related to his chronic 
depression.  He complained of not being energetic, of being 
fatigued all the time.  Neurological examination as well as 
his previous CPK and EMG were unremarkable.  There was no 
evidence of myopathy or peripheral neuropathy, and the 
chronic fatigue syndrome in this case was viewed by the 
examiner as part of the complaint of depression.  Whether 
this was service-connected is uncertain.  He was noted to 
have been rated by Mental Health regarding his PTSD and 
depression.  Again the examiner did not find any objective 
evidence to suggest any neurological disease such as myopathy 
or peripheral neuropathy. 

Treatment records from late 2005 through 2006 reflect 
worsening PTSD symptoms, but no clear indicators of a CFS.  
In November 2005 he was seen for flu-like symptoms a few days 
after a flu shot, including congestion, chills and aching 
legs.  He also had an episode of dizziness while on the 
examination table, with no evidence of orthostasis.  The 
assessment was upper respiratory infection, anxiety/PTSD, 
possible mild dehydration, dizzy episode secondary to 
dehydration and anxiety/PTSD.  In July 2006 he was seen for 
thoracic pain and lower neck stiffness and was diagnosed with 
chronic degenerative joint dysfunction.  None of these 
records suggested the presence of a CFS.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for CFS.  The evidence fails to show that a formal 
diagnosis of CFS exists in this matter.  The findings and 
opinions from the examiner who conducted the November 2004 
and November 2005 came to the conclusion that the claimed 
chronic fatigue syndrome in this case is essentially a 
symptom of the veteran's depression rather than a separate 
disorder.  Both examinations from November 2004 and November 
2005 revealed no muscular or neurological abnormalities that 
could suggest the presence of a CFS.  

The records as described above likewise fail to provide 
evidence of a formally diagnosed CFS, but rather reflect that 
complaints such as dizziness, fatigue and weakness are shown 
to be symptoms of other diagnosed disorders, including as 
symptoms of the depression and/or the service-connected PTSD.  
The only medical record to suggest a possible diagnosis of 
CFS is the phone contact from September 2005, wherein the 
doctor explained to the veteran that regarding the issue of 
the relationship between PTSD and CFS, that the comorbidity 
of CFS and depressive symptoms was very high making it 
possible that there is a link between the depressive 
components of this veteran's PTSD and the CFS.  However, it 
does not appear that this doctor based his findings of CFS on 
any evidence other than a review of the Board's remand of 
June 2005.  In contrast, the VA examination reports of both 
November 2004 and November 2005 included review of the claims 
file and examination of the veteran.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case there is no actual disease of CFS currently 
shown.  

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for CFS, to include as secondary to service-connected PTSD, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for CFS, to include as secondary to 
service-connected PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


